Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York City Transit Authority, dated March 26, 1984, which, after a hearing, found the petitioner guilty of misconduct and/or incompetence and dismissed him from his position as a car cleaner.
Determination confirmed and proceeding dismissed on the merits, with costs.
*446We find, upon a review of the record, that the determination is supported by substantial evidence. Moreover, the penalty of dismissal is not so disproportionate to the offense as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222, 233).
We have considered the petitioner’s remaining contention and have found it to be without merit. Lazer, J. P., Brown, Rubin and Eiber, JJ., concur.